 J C PENNEY COMPANY, INC469J.C. Penney Company,Inc and Highway and LocalMotor Freight Employees,Local 667,affiliated withInternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of AmericaCase 26-CA-5974June 8, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND PENELLOUpon a charge filed on January 23, 1976, by High-way and Local Motor Freight Employees, Local 667,affiliated with International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica, herein called the Union, and duly servedon J C Penney Company, Inc, herein called theRespondent, the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 26, issued a complaint and notice of hearingon February 5, 1976, against Respondent, allegingthat Respondent had engaged in and was engaging inunfair labor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the National Labor Relations Act, asamended Copies of the charge, complaint, and no-tice of hearing before an Administrative Law Judgewere duly served on the parties to this proceedingWith respect to the unfair labor practices, the com-plaintallegesin substance that on November 25,1975, following a Board election in Case 26-RC-5065 the Union was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate,' and that,commencing on or about October 10, 1975, and at alltimes thereafter, Respondent has refused, and con-tinues to date to refuse, to bargain collectively withthe Union as the exclusive bargaining representative,although the Union has requested and is requesting itto do so On February 18, 1976, Respondent filed itsanswer to the complaint admitting in part, and deny-ing in part, the allegations in the complaintOn March 8, 1976, counsel for the General Coun-sel filed directly with the Board a Motion for Sum-mary Judgment Subsequently, on March 17, 1976,the Board issued an order transferring the proceed-'Officialnotice is taken ofthe record in the representation proceeding,Case 26-RC-5065,as the termrecord' is definedin Secs 10268 and102 69(g) of the Board'sRules and Regulations,Series 8,as amended, SeeLTV Electrosystems Inc,166 NLRB 938 (1967) enfd 388 F 2d 683 (C A 4,1968),Golden Age Beverage Co167 NLRB 151 (1967), enfd 415 F 2d 26(C A 5, 1969),Intertype Co v Penello,269 F Supp 573 (D C Va , 1967),Follett Corp,164 NLRB 378 (1967), enfd 397 F 2d 91 (C A 7, 1968), Sec9(d) of the NLRA,as amendeding to the Board and a Notice To Show Cause whytheGeneral Counsel's Motion for Summary Judg-ment should not be granted On March 19, 1976, Re-spondent filed a brief in opposition to the GeneralCounsel's motionPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panelUpon the entire record in this proceeding, theBoard makes the followingRuling on the Motion for Summary JudgmentIn its answer to the complaint and brief in opposi-tion to the Motion for Summary Judgment, Respon-dent denies the representative status of the Unionbased on (1) its contention that the unit is inappro-priate, (2) its election objections, and (3) its claimthat the failure to grant a hearing on the objectionswas a denial of due process In his Motion for Sum-mary Judgment, counsel for the General Counselcontends that Respondent seeks to relitigate issueslitigated and resolved in the representation caseWeagreeReview of the record, including the representationproceedings in Case 25-RC-5065, reveals that at thehearing the Union and Respondent disagreed as tothe unit placement of the data processing and rec-ords office employees whom the Union would haveexcluded and the Respondent would have includedAfter the hearing, the parties submitted briefs on thisissueOn September 12, 1975, the Acting RegionalDirector issued his Decision and Direction of Elec-tion in which he ordered an election in a unit of allemployees, excluding the data processing and rec-ords office employees based on his finding that theydid not share a sufficient community of interest withthe other employees Respondent filed a timely re-quest for review on the grounds that the Acting Re-gional Director's findings were not supported by theevidence and that his decision conflicted with estab-lished Board precedent By telegram of October 8,1975, the Board denied review because the requestraised no substantial issues warranting review Theelectionwas held on October 10, 1975, and chal-lenges were determinative 2Respondent filed timely objections alleging, insubstance, that the Union created an atmosphere offear and confusion (1) by initiating and failing toexplain threatening and other statements made bythe employees prior to the election, (2) by a state-ment at a union meeting that union officials were thepolice and would ignore violence on any picket line,2The tally showed 34 votes cast for the Union 28 against the Union, and20 challenged ballots224 NLRB No 72 470DECISIONSOF NATIONALLABOR RELATIONS BOARDand (3) last-minute misrepresentations regarding thereplacement of economic strikers and the obligationof common carriers to cross picket lines After inves-tigation, the Regional Director, on November 25,1975, issued his Supplemental Decision and Certifi-cation of Representative, overruling Respondent'sobjections entirely, sustaining 19 of the 20 chal-lenges, and certifying the Union since the overruledchallenge was not determinativeWith respect toRespondent'sobjections,theRegionalDirectorfound that the statements were not made by unionagents and were not so aggravated as to prevent freechoice, that the alleged statement regarding unionmembership of the police at the picket lines was un-supported by the evidence, and that the alleged mis-representations as to the consequences of a strikewere mere campaign propaganda and concerned is-sues to which Respondent had addressed itself onseveral occasions during the campaign On Decem-ber 5, 1975, Respondent filed exceptions reiteratingits objections and seeking a hearing thereon and con-tending, in substance, that the Regional Director'sfindings were contradictory and not supported by theevidence and that the decision conflicted with BoardprecedentAlternatively,Respondent reiterated itsearlier unit contentions by resubmitting the previous-ly denied request for review of the Decision and Di-rection of Election By telegram of December 31,1975, the Board denied review on the grounds thatthe request raised no substantialissuesIt thus ap-pears that the Respondent is attempting to relitigateissuesraised and resolved in the underlying represen-tation caseIt is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleginga violation of Section 8(a)(5) is not entitled to reliti-gate issues which were or could have been litigated ina prior representation proceeding 3All issues raised by the Respondent in this pro-ceeding were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor does itallege that any special circumstances exist hereinwhich would require the Board to reexamine the de-cisionmade in the representation proceedingWetherefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding 4We shall, accordingly,grant the Motion for Summary Judgment3 SeePittsburghPlateGlassCo v NLRB313 U S 146, 162 (1941),Rules and Regulations of the Board,Secs102 67(f) and 102 69(c)4 In its answerand briefin opposition to the Motion for Summary Judg-ment Respondent contends that the denial of a hearing on its electionOn the basis of the entire record, the Board makesthe followingFINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTRespondent is now, and has been at all times ma-terial herein, a Mississippi corporation with an officeand place of business located in Southaven, Missis-sippi,where it is engaged in the warehousing anddistribution of hardware and automotive equipmentDuring the past 12 months, Respondent, in thecourse and conduct of its business operations, pur-chased and received at its Southaven, Mississippi, lo-cation products valued in excess of $50,000 directlyfrom points located outside the State of Mississippi,and during the same period of time Respondent soldand shipped from its Southaven, Mississippi, locationproducts valued in excess of $50,000 directly topoints located outside the State of MississippiWe find, on the basis of the foregoing, that Re-spondent is, and has been at all times material here-in,an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assert juris-diction hereinIITHE LABOR ORGANIZATION INVOLVEDHighway andLocalMotor Freight Employees, Lo-cal 667, affiliated with International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpersof America,is a labor organization within the mean-ing of Section2(5) of the ActIIITHE UNFAIR LABOR PRACTICESA The Representation Proceeding1The unitThe following employees of the Respondent con-stitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theActAll employees involvedin the following de-objections was a denial of due processWe find no merit in this contentionIt is well established that parties do not have an absolute right to a hearingon objections, and that denial of a hearing, where, as here the objectionsraise no substantial and material issues,does not constitute denial of dueprocessGTE Lenkurt, Incorporated218 NLRB 802 (1975),Abbott Laboratortes,Ross Laboratories Division,217 NLRB 859 (1975),Heavenly ValleySki Area a California Corporation and Heavenly Valley a Partnership215NLRB 734 (1974) JC PENNEY COMPANY, INCpartments of Respondent's Southaven, Missis-sippi, distribution centermaintenance techni-cians, custodians, picking, full case, picking, lessthan full case, shipping, receiving, replenish-ment, making, inventory and audit, unit headsof these departments and clerks in shipping, re-ceiving, and replenishment, but excluding rec-ords office employees, data center employees,office clerical employees, guards, and supervi-sors as defined in the Act2 The certificationOn October 10, 1975, a majority of the employeesof Respondent in said unit, in a secret ballot electionconducted under the supervision of the Regional Di-rector for Region 26, designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on November 25, 1975, and theUnion continues to be such exclusive representativewithin the meaning of Section 9(a) of the ActB The Request To Bargain and Respondent's RefusalCommencing on or about October 10, 1975, and atall times thereafter, the Union has requested the Re-spondent to bargain collectively with it as the exclu-sive collective-bargaining representative of all theemployees in the above-described unit Commencingon or about October 10, 1975, and continuing at alltimes thereafter to date, the Respondent has refused,and continues to refuse, to recognize and bargainwith the Union as the exclusive representative forcollective bargaining of all employees in said unitAccordingly, we find that the Respondent has,since October 10, 1975, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1) ofthe ActIV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its opera-tions described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerceV THE REMEDY471Having found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreementIn order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit SeeMar-Jac Poultry Company, Inc,136NLRB 785 (1962),Commerce Company d/b/a LamarHotel,140 NLRB 226, 229 (1962), enfd 328 F 2d 600(C A 5, 1964), cert denied 379 U S 817 (1964),Bur-nettConstruction Company,149 NLRB 1419, 1421(1964), enfd 350 F 2d 57 (C A 10, 1965)The Board, upon the basis of the foregoing factsand the entire record, makes the followingCONCLUSIONS OF LAW1JC Penney Company, Inc, is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act2Highway and Local Motor Freight Employees,Local 667, affiliated with International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Help-ers of America, is a labor organization within themeaning of Section 2(5) of the Act3All employees involved in the following depart-ments at Respondent's Southaven, Mississippi, distri-bution centermaintenance technicians, custodians,picking, full case, picking, less than full case, ship-ping, receiving, replenishment,making, inventoryand audit, unit heads of these departments andclerks in shipping, receiving, and replenishment, butexcluding records office employees, data center em-ployees, office clerical employees, guards, and super-visors as defined in the Act, constitute a unit appro-priate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act4 Since November 25, 1975, the above-named la-bor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act5By refusing on or about October 10, 1975, and 472DECISIONSOF NATIONALLABOR RELATIONS BOARDat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act6By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act7The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the ActORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that Respondent, J CPenney Company, Inc, Southaven, Mississippi, itsofficers, agents, successors, and assigns, shall1Cease and desist from(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with Highway and Local Mo-tor Freight Employees, Local 667, affiliated with In-ternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, as the ex-clusive bargaining representative of its employees inthe following appropriate unitAll employees involved in the following de-partments at Respondent's Southaven, Missis-sippi, distribution centermaintenance techni-cians, custodians, picking, full case, picking,less than full case, shipping, receiving, replen-ishment,making, inventory and audit, unitheads of these departments and clerks in ship-ping, receiving, and replenishment, but exclud-ing records office employees, data center em-ployees, office clerical employees, guards, andsupervisors as defined in the Act(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act2Take the following affirmative action which theBoard finds will effectuate the policies of the Act(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement(b) Post at its Southaven, Mississippi, distributioncenter copies of the attached notice marked "Appen-dix " I Copies of said notice, on forms provided bythe Regional Director for Region 26, after being dulysigned by Respondent's representative, shall be post-ed by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily postedReasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material(c)Notify the Regional Director for Region 26, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith5In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading ` Posted by Orderof the National Labor Relations Board' shall read `Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board'APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with High-way and Local Motor Freight Employees, Local667, affiliated with International Brotherhood ofTeamsters,Chauffeurs,Warehousemen andHelpers of America, as the exclusive representa-tive of the employees in the bargaining unit de-scribed belowWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the ActWE WILL, upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wag-es,hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understandingin a signedagreement The bargaining unit isAll employees involved in the following de-partments at Respondent's Southaven,Missis-sippi, distribution centermaintenance techni- JC PENNEY COMPANY, INC473clans, custodians, picking, full case, picking,cluding records office employees, data centerless that full case, shipping, receiving, replen-employees, office clerical employees, guards,ishment,making, inventory and audit, unitand supervisors as defined in the Actheads of these departments and clerks in ship-ping, receiving, and replenishment, but ex-JC PENNEY COMPANY, INC